Citation Nr: 1538454	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  15-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual scar from head injury. 

2.  Entitlement to an initial compensable evaluation for residuals of traumatic brain injury as result of head injury. 

3.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status. 

4.  Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1941 to June 1946. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a December 2012 and February 2015 rating decisions by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO).  In the 2012 rating decision, the RO awarded service connection for residual scar and TBI, and assigned each a noncompensable evaluation, and the RO denied the claim for SMC based on need for aid and attendance or housebound status.  The Veteran appealed the denial of compensable evaluations and the denial of his SMC claim. 

In the February 2015 rating decision, the RO denied the Veteran's claim for entitlement to service connection for pes planus. The Veteran submitted a timely notice of disagreement in March 2015; however, he has not yet been issued a statement of the case (SOC).  The matter is addressed in the remand portion. 

On his December 2014 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO; however, he subsequently withdrew his request. 

Following the statement of the case (SOC) in November 2014, additional evidence was associated with the claims file without a waiver of the right to have the additional evidence reviewed by the Agency of Original Jurisdiction (AOJ).  Notably, the additional evidence only pertains to the claim for entitlement to SMC for aid and attendance or housebound status, and it is not relevant to the issue of initial increased rating for residual scar.  As it does not have any bearing on the claim adjudicated in this decision, the Board may proceed without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2014).

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased rating for residual of TBI and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a single residual scar from in-service head injury located on the posterior scalp that measures 2 centimeters (cm) by .2 cm and results in one characteristic of disfigurement of the head, but does not cause limitation of function or other disabling effects, such as pain or instability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, and not higher, for residual scar from head injury have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").

The Board notes that the Veteran is challenging an initial evaluation assigned. The United States Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

To fulfill its duty to assist, the RO obtained the Veteran's VA and private treatment records to the extent possible.  The Board notes that attempts to obtain records from the Social Security Administration (SSA) have been unsuccessful.  A response from SSA indicated that the Veteran's records had been destroyed.  The Veteran was notified regarding VA's inability to obtain those SSA records and a September 2012 memorandum on a formal finding of unavailability that has been associated with the claims folder.  As such, any further attempts to obtain records from that facility would be futile and no further actions are needed.

VA afforded the Veteran a compensation and pension examination in October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination was adequate, as it included the Veteran's subjective complaints about his disability and the objective findings needed to evaluate the disability in the context of the rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he withdrew his request to testify before a Veterans Law Judge.

2.  Initial Increased Rating 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an initial compensable evaluation for a residual scar from an in-service head injury.  The RO awarded service connection for residual scar in a December 2012 rating decision and assigned a noncompensable evaluation, effective from December 15, 2010, under the criteria for rating of skin, 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement of the head, face or neck.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) kin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provides that a 10 percent evaluation is warranted for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5).

The Veteran had a VA examination for scars in October 2012.  The examination report shows that the Veteran was diagnosed with a single residual scar from shrapnel wound located on the posterior scalp. The scar measured 2 cm by .2 cm.  It was considered stable.  The scar was not painful or tender on palpitation, or cause functional limitation of motion.  There was no other deformity or disabling effect noted about the residual scar.  The residual scar did not impact the Veteran's ability to work.  The record also contains a photograph of the residual scar. 

In a February 2013 correspondence, the Veteran asserted that his residual scar disability warranted a compensable evaluation.  He reported that his scar was painful to touch and it was characterized by disfigurement due to the shiny and scaly texture of the scar. 

Based on a review of the evidence, the Board finds that the Veteran's disability due to residual scar from head injury supports the assignment of a 10 percent evaluation during the entire period under appeal.  The evidence of record demonstrates that the residual scar measures 2 cm. by .2 cm.  Therefore, there was one characteristic of disfigurement because the scar was at least 0.6 cm at widest.  As such an evaluation of 10 percent is warranted for residual scar from head injury under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118.  

The Board finds that the Veteran's residual scar disability does not support for an evaluation in excess of 10 percent because it does not involve more than one characteristic of disfigurement, visible or palpable tissue loss, or gross distortion or asymmetry of one feature or paired set of features.  No other characteristics of disfigurement have been shown as the scar was not 5 or more inches (13 or more cm.) in length, the surface contour of scar was not elevated or depressed on palpation, it was not adherent to underlying tissue, the skin was not hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture was not abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue was not missing in an area exceeding six square inches (39 sq. cm.), and the skin was not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board has also considered whether any analogous diagnostic codes provide for a higher disability rating.  Of the rating codes for scars, Diagnostic Code 7804 is the only code that addresses scars of the head.  Under that Diagnostic Code, one or two painful or unstable scars should be rated as 10 percent disabling.  See 38 C.F.R. § 4.118.  Although there is no evidence that the Veteran's scar is unstable, he claimed in his February 2013 correspondence that his scar was painful to touch.  

The Veteran is certainly competent to report that his scar causes pain, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), but the Board finds his statements are not credible when describing any pain he feels from his scar.  The Veteran's statements to VA in connection with obtaining benefits are compared with those provided to medical professionals and treatment providers.  Specifically, the compensation and pension examiner found that the scar was not painful on a physical examination, and the Veteran reported no pain during this examination.  The Board finds that a person's statements to a medical provider and the subsequent findings of that provider are highly probative evidence on the matter of the presence of symptomatology, as it would be expected that a person would provide accurate information in this context.  Thus, the Board affords more probative value to the medical evidence showing the Veteran's described symptomatology than to the Veteran's lay statements submitted directly to the RO.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

The Board finds that the reports as to symptomatology provided by the Veteran to medical professionals are more credible than his statements submitted directly to the RO in the context of seeking benefits.  The complaints of sensitivity of the scar are not considered to be complaints of pain, as the Veteran specifically denied the presence of pain during the examination.  As such, the Board finds that the weight of the evidence is against a finding that the Veteran's scar is painful.  Thus, a separate compensable evaluation for the service-connected residual scar based on one painful scar under Diagnostic Code 7804 is not warranted.

Based on the foregoing, the Board finds that the Veteran's disability due to residual scar from head injury supports the assignment of a 10 percent evaluation, but not higher, during the entire period under appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7800. 

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  The Board notes that the Veteran complained of sensitivity of his scar.  While this symptom lies outside the purview of the applicable rating criteria, the evidence reflects that the Veteran's disability has not necessitated any frequent periods of hospitalization, caused marked interference with unemployment, or that any other governing norms are present.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant a referral for consideration of assigning an extraschedular rating.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his residual scar.  There is no indication in the record that the Veteran's residual scar affects his normal activities of daily living.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the residual scar, it is inapplicable in this case.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation of 10 percent, and not higher, for residual scar from head injury is granted. 


REMAND

Based on a review the claims folder, the Board finds that additional actions by the Agency of Original Jurisdication (AOJ) are needed prior to the adjudication of the remaining claims on appeal. 

Initially, the Board notes that the Veteran has submitted a timely notice of disagreement as to the RO's February 2015 denial of his claim for entitlement to service connection for pes planus.  The Veteran has not yet been issued a statement of the case (SOC) on this matter.  Thus, this claim must be remanded for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's increased rating claim, the Veteran was last afforded with a VA examination in May 2012 to evaluate the severity of his residual of TBI.  In a July 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran should be afforded with a new VA examination to evaluate the severity of his disability due to residuals of TBI.  It was felt that based on the Veteran's age and progressive decline of his health, his disability has worsened.  Notably, the record also reflects that the Veteran had recently been released from inpatient hospital treatment, which also suggests that his disability might have worsened.  Given the assertion that the Veteran's disability has worsened and it has been more than three years since his disability was last evaluated, the Board finds that the Veteran should be afforded a new VA examination to evaluate the severity of his disability.  

As the outcome of the issue of entitlement to increased rating for residuals of TBI may impact upon the issue of entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of SMC based on the need for the aid and attendance of another person or based on being housebound may not be adjudicated until the issue of entitlement to increased rating is decided.

A remand will also provide an opportunity for initial consideration of the additional evidence since the November 2014 statement of the case (SOC).

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided a Statement of the Case addressing the Veteran's claim for service connection for pes planus.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.

2. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file. 

3. Update the claims folder with the Veteran's VA treatment.

4. Schedule the Veteran for a VA TBI examination to help determine the current level of impairment related to TBI.  In evaluating the Veteran, the VA examiner also should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI.

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  A notation to the effect that the record review took place should be included in the report of the examiner.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered, then he/she should indicate this and explain the reason why an opinion cannot be provided.

5. After the completion of the above, and review of the all the evidence added to the claims folder since the November 2014 statement of the case, readjudicate the issues of entitlement to an increased disability rating for TBI and entitlement to SMC based on need for aid and attendance or housebound status.  If the benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


